Case 9:18-cv-81294-RLR Document 13 Entered on FLSD Docket 03/11/2021 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 18-CV-81294-ROSENBERG

  CARLOS ELTON ROBINSON,

         Petitioner,

  v.

  MARK S. INCH,

         Respondent.
                                             /

       ORDER ADOPTING MAGISTRATE’S REPORT AND RECOMMENDATION

         This matter is before the Court upon pro se Petitioner’s Petition for Writ of Habeas

  Corpus which was previously referred to the Honorable Lisette M. Reid for a Report and

  Recommendation on any dispositive matters. On February 18, 2021, Judge Reid issued a Report

  and Recommendation recommending that Petitioner’s Petition be denied. DE 12. Petitioner has

  filed no objections and the time period for such objections has passed. The Court has conducted

  a de novo review of Magistrate Judge Reid’s Report and Recommendation and the record and is

  otherwise fully advised in the premises.

         Upon review, the Court finds Judge Reid’s recommendations to be well reasoned and

  correct. The Court agrees with the analysis in Judge Reid’s Report and Recommendation and

  concludes that the Petition should be denied for the reasons set forth therein.

         For the foregoing reasons, it is ORDERED AND ADJUDGED as follows:

             1. Magistrate Judge Reid’s Report and Recommendation [DE 12] is hereby
                ADOPTED;

             2. Petitioner’s Petition [DE 1] is DENIED;
Case 9:18-cv-81294-RLR Document 13 Entered on FLSD Docket 03/11/2021 Page 2 of 2




            3. No certificate of appealability shall issue;

            4. All other pending motions are DENIED AS MOOT; and

            5. The Clerk of the Court is directed to CLOSE THIS CASE.

         DONE and ORDERED in Chambers, West Palm Beach, Florida, this 11th day of

  March, 2021.




                                                      _______________________________
                                                      ROBIN L. ROSENBERG
                                                      UNITED STATES DISTRICT JUDGE
  Copies furnished to Counsel of Record
